DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the specification:
Figure 1: Items 140a and 140b
Figure 2: Items 220a and 220b
Figure 6: Items 630 and 670
Figure 7: Items 660, and 670
Figure 8: Items 230a, 230b, and 660
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 2, Lines 20-21: “Unless otherwise specifically noted, articles depicted in the drawings are not necessarily drawn to scale.” is redundant.
Page 2, Line 6: “to” missing between “according” and “some”.
Page 3, Line 31: “Trailers” should be “Trailer”.
Page 4, Line 6: “axel” should be “axle”.
Page 4, Line 8: “at least two structure 140.” should be “at least two structures 140a and 140b.”
Page 4, Line 23: “top surface 260” should be “top surface 260a”.
Page 4, Line 29: “axel” should be “axle”.
Page 4, Line 30: “struct” should be “strut”.
Page 5, Lines 14: Text mentions “…truss structure 140 oriented towards other truss structure 140” while the figures show a single item 140 and two items 140a and 140b.
Page 5, Line 16: “axel” should be “axle”.
Page 5, Lines 20-21: “…vertical beams 210” should be “…vertical beams 210a and 210b”.
Page 5, Line 20: “…vertical beams 210” should be “…vertical beams 210a and 210b”.
Page 5, Line 23: “…vertical beams 210” should be “…vertical beams 210a and 210b”.
Page 5, Line 24: “…buttress beams 220” should be “…buttress beams 220a and 220b”. Note that item 220 does not appear in any of the figures.
Page 5, Line 25: “…buttress beams 220” should be “…buttress beams 220a and 220b”.
Page 5, Line 26: “…proximate end 240” should be “…proximate end 240a or 240b”.
Page 5, Line 27: “…vertical beam 210” should be “vertical beams 210a and 210b”.
Page 5, Line 27: “Buttress beams 220” should be “Buttress beams 220a and 220b.”
Page 5, Line 30: “…distal ends 250.” should be “…distal ends 250a and 250b.” Note that item 250 does not appear in any of the figures.
Page 6, Line 8: “…through pin orifices 640” should be “…through wall 640”.
Page 6, Line 9: “axel” should be “axle”.  
Figure 7: Reference 660 is marked as Reference 630 in Figure 6.
Appropriate correction is required.
Claim Objections
The following claims are objected to because of minor informalities:
Page 7, Line 14 (Claim 1): “are” should be “and”.
Page 7, Line 16 (Claim 1): “comprise” should be “comprising”.
Page 7, Line 23 (Claim 1): “struct” should be “strut”.
Page 8, Line 18 (Claim 3): “of the first platform” should be added after “…first proximate end.”
Page 8, Line 20 (Claim 3): “of the second platform” should be added after “…second proximate end.”
Page 8, Line 31 (Claim 4): “comprise” should be “comprises”.
Page 9, Line 1 (Claim 4): “comprise” should be “comprises”.
Page 9, Line 13: “are” should be “is”.
Page 9, Line 18 (Claim 7): “axel” should be “axle”.
Page 9, Line 24 (Claim 7): “axel” should be “axle”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Blevins (US 8783701 B1 I) in view of Ebbenga (US 20110268505 A1 I) and in view of Stone (US 3784218 A I).	Regarding Claim 1, Blevins teaches the first three elements of the claim (hereafter (1a), (1b), and (1c)) but does not teach the fourth, fifth, sixth or seventh elements (hereafter (1d), (1e), (1f), and (1g)). Ebbenga teaches elements (1d), (1e), and (1g); Stone teaches (1f).
Blevins teaches
(1a), a trailer vehicle apparatus comprising a trailer body (Column 1, lines 15-18: “Many different types of trailers exist, such as travel trailers or pop-up campers, large semi-trailers transporting cargo, livestock trailers, food trailers, and restroom trailers.”; Lines 29-31: “portable toilets are typically mounted on large “office-like” trailers or made from converted shipping trailers…”);
(1b), an axle comprising a shaft traversing a width of the trailer body (Column 2, Lines 48-50: “The suspension axle 3 is oriented horizontally and laterally with respect to the vehicle frame 1”; Figure 6 (Reference 3 added), below);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Blevins)

As indicated above, Blevins teaches (1a), (1b), and (1c) but does not teach (1d), (1e), or (1g). Ebbenga teaches
(1d), a plurality of truss structures, each perpendicularly oriented relative to both a top surface of the first platform and a top surface of the second platform and affixed to a corner node of the first proximate end and a corner node of the second proximate end (Figure 1, below; typical truss members marked with dotted ovals).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Ebbenga)

(1e), [truss structures] comprising a strut channel perpendicularly oriented relative to both a top surface of the first platform and a top surface of the second platform and traversing a length of the truss structure (Figure 1, above, Reference 20; Paragraph 0024:  “…the structure 20 has a main tubular support [strut channel] 24. A slidable support [strut] 26 is inserted within the interior of the main support 24. The slidable support 26 slides within the main support 24, in the vertical directions indicated by arrow 30.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Ebbenga)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of Blevins to incorporate a strut channel as taught by Ebbenga. Including a strut channel enables would enable a movable strut to be raised and lowered. As the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.), the incorporation of a strut channel would provide the aforementioned and predictable benefits, as recognized by Ebbenga and depicted in Ebbenga Figure 2, above, Reference 26;

mounted within the strut channel of one of the truss structures; and the plurality of strut structures configured to traverse the strut channel as the trailer vehicle converts between a mobile state and a stationary state (Figure 1, above, References 14, 20, 22, and 23; Paragraph 0023: “A retractable mechanism of this disclosure is generally indicated at 20. Two such mechanisms are attached to the structure 14. It will be appreciated that more than two mechanisms 20 may be attached... The structure 20 carries a tire 22 that can be raised in an upward direction or lowered in a downward direction as generally indicated by arrow 23.”; Figure 2 References 24, 26, and 30; Paragraph 0024: “A slidable support 26 is inserted within the interior of the main support 24, in the vertical direction indicated by arrow 30.”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of Blevins to incorporate sliding struts, as taught by Ebbenga. The use of the claimed sliding struts in combination with the claimed strut channel was known in the prior art and one skilled in the art could have combined the elements as claimed with no change in the respective component’s functions; the combination of prior art elements is likely to be obvious when predictable results are achieved. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.) Combining the use of slidably mounted strut structures and strut channels allows the wheels connected to the strut to be raised or lowered as recognized by Ebbenga (Paragraph 0023).

(1f), the truss suspension structure is affixed to a bottom surface of the trailer body (Figure 1, below; Column 1, Lines 42-44: “…the trailer is indicated generally by the reference number 10 and it comprises a trailer housing 11 mounted on a frame 12.”)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Stone)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of Blevins to incorporate a trailer body that is affixed to the truss suspension structure as taught by Stone. The use of the claimed suspension structure in combination with the trailer body was known in the prior art and one skilled in the art could have combined the elements as claimed with no change in the respective component’s functions; the combination of prior art elements is likely to be obvious when predictable results are achieved. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.)  Combining the suspension structure and trailer body would provide a trailer vehicle that is “…adjustable for different uses…” as recognized by Stone (Column 1, Line 14).	
Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Blevins view of Ebbenga (US 20110268505 A1 I) and Stone (US 3784218 A I) .
Regarding Claim 2, modified Blevins teaches a trailer vehicle apparatus wherein each of the truss structures comprises a first vertical beam and a second vertical beam wherein the first vertical beam and the second vertical beam each comprise: a first end affixed to a support beam; a second end; a perpendicular orientation relative to the support beam, the first platform, and the second platform; the second end of the first vertical beam is affixed proximate to a corner node of the first proximate end; and the second end of the second vertical beam is affixed proximate to a corner node of the second proximate end, respectively, as detailed in Blevins Figure 6 above and Figure 5, below.


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Blevins)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blevins (US 8783701 B1 I) in view of Ebbenga ((US 20110268505 A1 I) and Stone (US 3784218 A I) as applied to Claim 1 above and in further view of Martin (US 6923475 B1 I).
Regarding Claim 3, Blevins as modified by Ebbenga teaches a trailer vehicle apparatus comprising a truss suspension structure comprising a plurality of truss structures but does not teach truss structures further comprising a first buttress beam and a second buttress beam. Martin teaches first and second buttress beams wherein the first buttress beam and the second buttress beam each comprise: a first buttress end; a second buttress end positioned opposite to the first buttress end; the first buttress end of the first buttress beam is affixed proximate to the first proximate end; the first buttress end of the second buttress beam is affixed proximate to the second proximate end; the second buttress end of the first buttress beam is affixed to and forms a joint with the support beam and the first vertical beam; and the second buttress end of the second buttress beam is affixed to and forms a joint with the support beam and the second vertical beam (Figure 8, below; Column 4, Lines 29-32: “each axle support arm 84, 85 has a pair of appendage buttresses 88, 89 respectively.”)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

 (Martin)
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blevins view of Ebbenga (US 20110268505 A1 I) and Stone (US 3784218 A I).
Regarding Claim 4, modified Blevins teaches a trailer vehicle apparatus comprising a plurality of trailer jacks; wherein the first platform and the second platform each comprise a distal end positioned distal to the plurality of truss structures; the distal end of the first platform comprise first distal corner nodes; the distal end of the second platform comprise second distal comer nodes; wherein the plurality of trailer jacks are each configured to support a mass of the trailer vehicle when the trailer vehicle is stationary; affixed to the truss suspension structure; and positioned proximate to a first distal comer node or a second distal corner node (Figure 6 (Reference 2 added), below; Column 2, Lines 38-45: “The plurality of jacks 2 is operatively engaged with the vehicle frame 1, wherein the 40 vehicle frame 1 is vertically lifted or lowered by the plurality of 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Blevins)

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blevins (US 8783701 B1 I) in view of Ebbenga (US 20110268505 A1 I) and Stone. 
Regarding Claim 5, modified Blevins teaches a trailer vehicle apparatus but does not teach a distance between the first vertical beam and the second vertical beam that forms the strut channel. 
Ebbenga teaches a distance between a first vertical beam and a second vertical beam that forms the strut channel (Ebbenga Figure 1, Reference 20; Figure 2, Reference 24, above; Ebbenga Paragraph 0024: “The support 24 has an interior chamber of a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of modified Blevins to incorporate a strut channel as taught by Ebbenga. The claimed invention substitutes a channel formed by vertical structural members for the tubular channel taught by Ebbenga. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, B.) Substituting a channel formed by vertical members for a channel formed by a tubular channel would enable a strut to be contained therein as recognized by Ebbenga (Paragraph 0024: “The slidable support 26 slides within the main support 24...”).
Regarding Claim 7, modified Blevins teaches a trailer vehicle apparatus comprising a pin fastener positioned through a first pin orifice and a second pin orifice (that) thereby locks the axle in an extended position when the trailer is in the mobile state (Blevins Column 3, Lines 44-47, 63-67) but does not teach each structure comprising a first pin orifice positioned distal to the axle and traversing a width of the strut structure, a wall of the trailer body positioned adjacent to one of the strut structures, or the wall comprising a second pin orifice. 
Ebbenga teaches a pin fastener distal to the axle (Ebbenga Figure 1 above, Reference Item 88) and traversing the width of the strut structure (Ebbenga Figure 1 above; traversal of the width of the structure being indicated by the length of pin, Reference Item 88), a wall of the trailer body adjacent to the strut structures (Ebbenga 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of modified Blevins to incorporate a include a first pin fastener in an orifice that traverses the width of wall and strut structure, a wall adjacent to a strut structure, and a wall comprising a second pin orifice as taught by Ebbenga. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.) Including the above features in the claimed invention would provide wheels that can be “…retracted sufficiently so that the…structure engages the ground and cannot be moved by…wind, inertia or other environmental forces (Page 1, Paragraph 0010), as recognized by Ebbenga.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blevins (US 8783701 B1 I) in view of Ebbenga (US 20110268505 A1 I) and Stone (US 3784218 A I).
 Regarding Claim 6, modified Blevins teaches a trailer vehicle apparatus but does not teach a plurality of truss structures positioned within a wall of the trailer body.
Stone teaches a plurality of truss structures positioned within a wall of the trailer body as indicated in Figure 1, above.

Regarding Claim 8, modified Blevins teaches a trailer vehicle apparatus but does not explicitly teach a hitch component, though the disclosed trailer would likely have had a hitch. Stone teaches a hitch component affixed proximate to the distal end of the second platform (Stone Figure 1 (Reference 30), above; Figure 2, (Reference numbers 26, 28, and 29), below; Column 1, Lines 63-67: “Diagonal members 28 and a tongue 29 are fixed to the cross member 26 and are fixed together at their outer ends, to which a standard hitch member 30 is connected for hitching the trailer to a towing vehicle.”) As can be seen in Stone Figure 1 (above), the trailer frame consists of a first platform (left side of figure) and a second platform (right side of figure).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of modified Blevins to incorporate include a hitch component attached the end of the trailer as taught by Stone. Doing so would enable the trailer to be hitched to a towing vehicle as recognized by Stone (Column 1, Line 67).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blevins (US 8783701 B1 I) in view of Ebbenga (US 20110268505 A1 I) and Stone (US 3784218 A I), and further in view of Smith (US 20050067799 A1 I).
Regarding Claim 9, modified Blevins teaches a trailer vehicle apparatus but does not teach a hitch component with the claimed features. Smith teaches a hitch component that comprises a hitch base (Figure 1D, below (contained in dotted oval)), a hitch coupler (Figure 1D, below (contained in dotted rectangle) and Figure 3A (Reference 322), below), wherein the base is affixed to a bottom surface of the second platform (Figure 1D, below (attachment point indicated by arrow)), with a hitch coupler that is rotatably mounted to the hitch base (Figure 3A, below; Paragraph 0045: “A hitch 322 is rotatably attached to the frame 312 at pivot 311 at the front F of the trailer 300.”)

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(Smith)

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(Smith)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer vehicle apparatus of modified Blevins to incorporate a hitch component comprising a base, coupler, bottom attachment, and rotatable mounting as taught by Smith. Doing so would enable the trailer to “be inclined, declined, elevated, or any combination thereof.” as recognized by Smith (Paragraph 0047).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T. WALSH/Examiner, Art Unit 4157                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618